ACCEPTED
                                                                                                      01-14-00865-CV
                                                                                            FIRST COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
                                                                                                1/28/2015 10:47:39 AM
                                                                                                  CHRISTOPHER PRINE
                                                                                                               CLERK

                                           IN THE
                                 COURT OF APPEALS
                                         FOR THE
                             FIRST DISTRICT OF TEXAS                            FILED IN
                                                                         1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                         1/28/2015 10:47:39 AM
                                     NO. 01-14-00865
                                                                         CHRISTOPHER A. PRINE
                                                                                  Clerk
                       HARRY W. STURGES, IV, APPELLANT

                                             V.

                    SUNTRUST MORTGAGE, INC., APPELLEE


                  On Appeal from the County Court at Law No. One (1)
                               Galveston County, Texas
                         Trial Court Cause No. CV-0071918


                  APPELLANT’S MOTION TO DISMISS APPEAL

       HARRY W. STURGES, IV, Appellant, through undersigned counsel, hereby files

his Motion to Dismiss Appeal, and in support thereof, respectfully represents:

       1.      Harry W. Sturges, IV, Appellant, and Suntrust Mortgage, Inc., Appellee,

have entered into a Settlement Agreement resolving their differences.

       2.      This Settlement Agreement has been approved by the United States

Bankruptcy Court for the Southern District of Texas, Houston Division, in the case styled

In re Harry Wilton Sturges, IV, 12-34249. The Court entered an Order approving the

Settlement Agreement on January 7, 2015.

       3.      Accordingly, as all differences between the parties have been amicably

resolved, Appellant hereby requests that this Court enter an order dismissing the

Appellant’s appeal in the above-captioned matter.

       WHEREFORE, Appellant respectfully requests that this Court enter an order

dismissing this case and granting such other and further relief as is equitable and just.


                                            -1-
       January 28, 2015.

                                    Respectfully submitted,

                                            /s/ Patrick D. Devine
                                    Patrick D. Devine
                                    State Bar No. 05662200
                                    Law Office of Patrick D. Devine
                                    8300 FM 1960 West, Suite 450
                                    Houston, Texas 77070
                                    Phone: 832-251-2722
                                    Fax: 866-488-1082
                                    Email: pdevine@pdevinelaw.com

                                    Attorney for Harry W. Sturges, IV


                           CERTIFICATE OF SERVICE

       I certify that a true copy of the foregoing pleading has been sent by telephonic
document transfer before 5:00 p.m. of the recipient's local time to (1) Israel Saucedo,
Mackie Wolf Zientz & Mann, PC, Parkway Office Center, Suite 900, 14160 North Dallas
Parkway, Dallas, Texas 75254, at Facsimile 214-635-2686; (2) Rex L. Kesler, 2311
Canal Street, Suite 304, Houston, TX 77003 at Facsimile 281-501-3191; and (3) Mitchell
J. Buchman, Battett Daffin Frappier Turner, 1900 St. James Place, Suite 500, Houston,
TX 77056 at MitchelB@bdfgroup.com on the 28th day of January, 2015.


                                                   /s/ Patrick D. Devine
                                           Patrick D. Devine
                                           Attorneys for Harry W. Sturges, IV




                                         -2-